DETAILED ACTION
1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 11/12/2021.
2.    	Claims 1-20 are pending. Claims 1, 15, and 19 are in independent forms. Claims 1-3, 5, 8, 11, 15-16, and 19 has been amended. 
Response to Arguments
3.	Applicant’s arguments, filed on 12 November 2021 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant’s amendment.    

Drawings
4.    	The drawings filed on 06/27/2019 are accepted by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 7-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komu et al. US Patent Application Publication No. 2018/0091557 (hereinafter Komu) in view of Chen et al. US Patent Application Publication No. 2018/0309784 (hereinafter Chen) in further view of Janarthanan et al. US Patent Application Publication No. 2014/0226474 (hereinafter Janarthanan).
Regarding claim 1, Komu discloses a method comprising: 
(see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node); 
“determining, by the network security device, parameter based on at least one attribute of at least a first packet in the packet flow, (see Komu par. 0015, the controller device is configured to: receive, from an intermediate node, a first packet associated with a first data flow between a client node and a server node verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding);  but Komu does not explicitly discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file.
However, in analogues art, Chen discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file (see Chen par. 0014, when the sum of the remainder and the preset number is equal to or less than the length of the payload area, making, by the client, an offset from the start position of the payload area by a plurality of bytes, the quantity of which is the remainder, and selecting the preset quantity of bytes starting from the offset position).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Chen into the system of Komu in order to include a preset number is equal to or less than the length of the payload area, making, by the defending device, an offset from the start position of the payload area by a plurality of bytes (see Chen par. 0009).
Komu in view of Chen does not explicitly discloses based on the offset parameter, directing, by the network security device, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet.
However, in analogues art, Janarthanan discloses based on the offset parameter,
directing, by the network security device, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet (see Janarthanan Abstract, At least one first frame of a first data flow is inspected by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Chen in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 2, Komu in view of Chen in further view of Janarthanan discloses the method of claim 1, 
Janarthanan further discloses wherein the offset parameter is a byte offset value that is less
than the expected length of the at least one attribute provided in the first packet, and wherein the directing of the portion of the packet flow to the accelerated packet inspection path includes: offloading the portion of the packet flow to the accelerated packet inspection path until reaching a second packet that includes the byte offset value (see Janarthanan par. 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205); and returning the packet flow including the second packet to the deep packet inspection path (see Janarthanan par. 0031, Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205. For instance, the NPU can transfer control of a flow to a GPU 235a-b so it can process portions of a particular data flow to make sure that a given session is being accounted for by the general-purpose processor 235a-b before any important accounting or billing event takes place).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Chen in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 7, Komu in view of Chen in further view of Janarthanan discloses the method of claim 1, 
Janarthanan further discloses based on receiving a second packet which comprises the offset parameter, returning the packet flow to the deep packet inspection path from the accelerated packet inspection path (see Janarthanan pars. 0028, 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205. Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205); and based on the returning the packet flow to the deep packet inspection path, dynamically adjusting the offset parameter to a new value (see Janarthanan par. 0031, Upon accounting for the session, the remainder, or a portion, of the flow can be entrusted solely to the network processor 225a-b for packet counting and forwarding on to other network nodes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Chen in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 8, Komu in view of Chen in further view of Janarthanan discloses the method of claim 1, 
Komu further discloses wherein the offset parameter is one of: a first offset value, which is less than an expected total length of the first file, determined based on at least one of: an expected position (see Komu par. 0015, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding).

Regarding claim 19, Komu discloses an apparatus comprising: 
“a memory” (Fig. 7, Memory 21); 
“a network interface unit configured to enable network communications” (Fig. 7, I/O 23); and 
a processor (Fig. 7, processor 20), wherein the processor is configured to: 
“obtain a packet flow of a file transfer session in which at least two files are transferred” (see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node); 
 “determine based on at least one attribute of at least a first packet in the packet flow, (see Komu par. 0015, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding); 
Komu does not explicitly discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file.
However, in analogues art, Chen discloses at least an offset parameter by setting the offset parameter to be a predetermined amount of bytes less than an expected length of a first file (see Chen par. 0014, when the sum of the remainder and the preset number is equal to or less than the length of the payload area, making, by the client, an offset from the start position of the payload area by a plurality of bytes, the quantity of which is the remainder, and selecting the preset quantity of bytes starting from the offset position).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Chen into the system of Komu in order to include a preset number is equal to or less than the length of the payload area, making, by the defending device, an offset from the start position of the payload area by a plurality of bytes (see Chen par. 0009).
Komu in view of Chen does not explicitly discloses based on the offset parameter, direct, to an accelerated packet inspection path instead of to a deep packet inspection path, a portion of the packet flow comprising one or more packets that follow the first packet.
However, in analogues art, Janarthanan discloses based on the offset parameter, direct, to an
(see Janarthanan Abstract, At least one first frame of a first data flow is inspected by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu and Chen in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 20, Komu in view of Chen in further view of Janarthanan discloses the apparatus of claim 19, 
 	wherein the offset parameter is a byte offset value that is less than an expected length of the at least one attribute provided in the first packet, and wherein the processor directs the portion of the packet flow to the accelerated packet inspection path by: offloading the portion of the packet flow to the accelerated packet inspection path until reaching a second packet that includes the byte offset value (see Janarthanan par. 0031, Network element 205 can utilize the NPUs 225a-b to offload handling of portions of some flows from the GPUs 235a-b. A network processor 225a-b can implement a limited set of counting primitives and a number of trigger conditions that can be associated with each flow handled by the network element 205);  and returning the packet flow including the second packet to the deep packet inspection path (see Janarthanan par. 0031, Packets in a data flow can be processed by the GPU 235a-b, for example, for deep-packet processing in connection with billing, policy control, authentication, or other features provided, at least in part, through the network element 205. For instance, the NPU can transfer control of a flow to a GPU 235a-b so it can process portions of a particular data flow to make sure that a given session is being accounted for by the general-purpose processor 235a-b before any important accounting or billing event takes place).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Komu et al. US Patent Application Publication No. 2018/0091557 (hereinafter Komu) in view of Chen et al. US Patent Application Publication No. 2018/0309784 (hereinafter Chen) in further view of Janarthanan et al. US Patent Application Publication No. 2014/0226474 (hereinafter Janarthanan) in further view of Weinberger et al. US Patent Application Publication No. 2017/0142144 (hereinafter Weinberger).
Regarding claim 3, Komu in view of Chen in further view of Janarthanan discloses the method of claim 1, 
Komu in view of Chen in further view of Janarthanan does not explicitly discloses wherein the first packet is a control message of a server message block protocol, and indicates an operation to be performed, a file name of the first file, and the expected length of the first file.
However, in analogues art, Weinberger discloses wherein the first packet is a control message of a server message block protocol, and indicates an operation to be performed, a file name of the first file, and the expected length of the first file (see Weinberger par. 0038, A file transfer sensor is configured to examine file transfer communication events and to generate notifications if file transfer rules implemented by the sensor are violated. File transfer rules may be defined independently for each of a plurality of different file transfer events and may relate to file size, file types, file names. Different file transfer events may comprise HTTP_GET, HTTP_POST, HTTP_PUT, FTP_GET, SMTP, SMB_READ, and SMB_WRITE. Some rules may trigger generation of a notification when a file request results in a “file not found” reply message, for example a FTP error 550 or a SMB “file not found.”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Weinberger into the system of Komu, Chen, and Janarthanan in order to include an SMB (server message block) misuse sensor is configured to monitor SMB communication events in the enterprise network domain and to generate a notification when high risk SMB messaging patterns are detected by the sensor (see Weinberger par. 0048).

8.	Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Komu et al. US Patent Application Publication No. 2018/0091557 (hereinafter Komu) in view of Janarthanan et al. US Patent Application Publication No. 2014/0226474 (hereinafter Janarthanan).
Regarding claim 15, Komu discloses a method comprising: 
“obtaining, by a network security device, a packet flow of a file transfer session in which at least two files are transferred” (see Komu Abstract, par. 0011, the method is performed in a controller device and comprises receiving, from an intermediate node, a first packet associated with a first data flow between a client node and a server node);  
“directing, by the network security device, to an accelerated packet inspection path instead of to a deep packet inspection path, at least a portion of the packet flow, which includes a part of a first file being transferred from among the at least two files, the directing being based on an expected location within the packet flow of a file type attribute of the first file” (see Komu par. 0015, 0008, 0069, the client or server side endpoint changes their topological location in the network 1, but the endpoints sustain their connectivity. The inspection of the data flow is protocol specific and the controller device 5 needs to be aware of such protocol details, verify, based on flow attributes of the first packet, authentication of the first packet; repeat the receiving and verifying for a number of subsequent packets of the first data flow, wherein the number of subsequent packets is set based on type of protocol used for the first data flow and/or a policy set in the controller device; and send, to an intermediate node along a path of the first data flow, a respective verification message for each successfully verified authentication of the first packet and any subsequent packets, allowing the first packet and any subsequent packets of the first data flow for forwarding, the mobile client (or server) will obtain a new identifier for each visited location, and the intermediate nodes are not aware of these identifiers); 
Komu does not explicitly discloses interrupting the directing of the packet flow to
the accelerated packet inspection path and returning the packet flow to the deep packet inspection path, based on a payload size of a packet in the portion of the packet flow directed to the accelerated packet inspection path being less than an expected payload size.
However, in analogues art, Janarthanan discloses interrupting the directing of the
packet flow to the accelerated packet inspection path and returning the packet flow to the deep packet inspection path, based on a payload size of a packet in the portion of the packet flow directed to the accelerated packet inspection path being less than an expected payload size (see Janarthanan Abstract, par. 0105, Deep packet inspection is performed 903 on at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing. A first deceleration trigger can be defined 905, from the deep packet inspection, a one or more deceleration triggers for the first data flow. The first deceleration trigger can define one or more conditions that, when met during accelerated processing of a portion of the first data flow, prompts returning processing of the first data flow from the network processing unit to the general processing unit. Trigger conditions can be based on such characteristics as an identification of the type of payload data, a defined chunk of payload having a logical endpoint, etc. It can be further determined 907, based on the definition 905 of the deceleration trigger, that a subsequent portion of the first data flow can be accelerated using a network processing unit).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Regarding claim 17, Komu in view of Janarthanan discloses the method of claim 15, 
Janarthanan further discloses wherein the packet with the payload size being less than the
expected payload size is a control data sequence indicating one of an interruption of transferring the first file or an operation with respect to a second file of the file transfer session (see Janarthanan par. 0049, acceleration of data flows can be opportunistic in the sense that not all flow portions that match the configured acceleration criteria will necessarily be fully accelerated. For instance, GPU/NPU interaction may need to maintain packet order on the wire. Packet order could be disrupted, for example, if the NPU begins to forward new packets of a flow to the backplane before all packets currently "in flight" to the GPU have themselves reached the backplane).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu in order to include the actions of inspecting at least one first frame of a first data flow by a general 

Regarding claim 18, Komu in view of Janarthanan discloses the method of claim 15, 
Janarthanan further discloses wherein the accelerated packet inspection path is
lightweight inspection that is executed faster than the deep packet inspection path and wherein the accelerated packet inspection path is an external hardware offload (see Janarthanan par. 0033, the first, or other particular packets in a data flow can be passed 325 to the GPU 235 for processing 320 so as to inspect the packets (e.g., using L7 and/or L4 knowledge and analysis) and determine policies, accounting rules, and other characteristics of the overall data flow, some of which involving the accessing of large tables of data or interacting with external entities).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Janarthanan into the system of Komu in order to include the actions of inspecting at least one first frame of a first data flow by a general processing unit to at least determine whether a subsequent portion of the first data flow can be delegated to a network processing unit for accelerated processing (see Janarthanan par. 0014).

Allowable Subject Matter
8. 	Claims 4-6, 9-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436